Citation Nr: 1813306	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-15 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

3. Entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus type II.

4. Entitlement to an effective date prior to February 4, 2011 for the award of service connection for diabetes mellitus type II.

5. Entitlement to an effective date prior to February 4, 2011 for the award of service connection for ischemic heart disease (IHD).

6. Entitlement to an effective date prior to February 4, 2011 for the award of service connection for peripheral neuropathy, bilateral lower extremities.
7. Entitlement to an effective date prior to February 4, 2011 for the award of service connection for erectile dysfunction (ED).

8. Entitlement to an effective date prior to February 4, 2011 for the award of special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to August 1967, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The case is now under the jurisdiction of the RO in St. Petersburg, Florida.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In a May 2009 rating decision, the RO denied entitlement to service connection for PTSD.  

2. The evidence received since the May 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for PTSD.

3. The weight of the evidence supports a finding that the Veteran's renal insufficiency is caused or aggravated by the Veteran's service-connected diabetes mellitus type II.

4. The Veteran filed an informal claim for entitlement to service connection for diabetes mellitus type II, IHD, peripheral neuropathy, and ED, and for the award of SMC, on February 4, 2011.  The record does not contain evidence of the Veteran having filed any of these claims prior to February 4, 2011.  


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for renal insufficiency have been met.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.310 (2017).

3. The criteria for an effective date prior to February 4, 2011 for the award of service connection for diabetes mellitus type II have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.309, 3.400, 3.816 (2017).

4. The criteria for an effective date prior to February 4, 2011 for the award of service connection for ischemic heart disease have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.309, 3.400, 3.816 (2017).

5. The criteria for an effective date prior to February 4, 2011 for the award of service connection for peripheral neuropathy, bilateral lower extremities have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.309, 3.400, 3.816 (2017).

6. The criteria for an effective date prior to February 4, 2011 for the award of service connection for erectile dysfunction have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.309, 3.400, 3.816 (2017).

7. The criteria for an effective date prior to February 4, 2011 for the award of special monthly compensation due to loss of use of a creative organ have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.309, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a May 2009 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision.  The basis for the denial was the absence of a valid diagnosis, along with a lack of evidence showing in-service treatment or stressor events.

The evidence that has been received since the May 2009 rating decision includes September 2011 and April 2017 private medical opinions indicating that the Veteran had been diagnosed with PTSD, a March 2011 VA examination report revealing a diagnosis for depression, and the Veteran's submission of additional evidence of in-service stressors.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Therefore, reopening of the claim is warranted.  

Service Connection

The Veteran asserts that he has renal insufficiency (claimed as chronic kidney disease) due to diabetes mellitus type II.  

In June 2012, the Veteran's private physician (Dr. S. C.) stated the Veteran's chronic kidney disease was related to his diabetes.  By contrast, in January 2013, a VA examiner opined that the Veteran's renal insufficiency was less likely than not (less than 50 percent probability) incurred in or caused by diabetes.  The examiner observed that there was no protein leakage into the kidney, which would be expected if the Veteran had diabetic nephropathy.  The Veteran's private physician (Dr. P. S.) disagreed with the VA examiner and stated that treatment and optimization of glycemic control along with use of an ace-inhibitor could reduce or eliminate proteinuria.  Dr. P. S. further stated that although the exact cause of chronic renal failure was indeterminate, the majority of cases were due to diabetes and hypertension.  Here, Dr. P. S. suspected that diabetes was likely the cause of the Veteran's chronic renal failure.     

Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's renal insufficiency is proximately due to or the result of his service-connected diabetes mellitus type II.  38 C.F.R. § 3.310(a).

Effective Date

The Veteran contends that he is entitled to an effective date prior to February 4, 2011 for the grant of service connection for diabetes mellitus type II, IHD, peripheral neuropathy, and ED and for the award of SMC for loss of use of a creative organ.  He asserted that as a Nehmer class member with a pending appeal, he was entitled to an award effective from the date of diagnoses for the presumptive conditions listed above.  See July 2016 Third Party Correspondence.  

Generally, the effective date of an evaluation and award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board has thoroughly reviewed the evidence of record prior to February 4, 2011, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection, during that time.  See 38 C.F.R. §§ 3.1(p), 3.155; Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  The record shows that the Veteran filed an informal claim for entitlement to service connection for diabetes mellitus type II, IHD, peripheral neuropathy, and ED, and for the award of SMC, on February 4, 2011.  See February 2011 VA Form 21-0820 Report of General Information.  

While VA has established an exception for effective dates applied to Nehmer class members' covered claims and as codified at 38 C.F.R. § 3.816, this rule does not apply to the Veteran's claim.  See also 38 C.F.R. § 3.309(e).  Here, the Veteran was not denied service connection for the above-listed presumptive conditions between September 25, 1983, and May 3, 1989, and did not have claims of service connection for the above-listed presumptive conditions pending before or received by VA prior to February 4, 2011.  The Board notes that the Veteran's November 2006 claim for compensation did not establish or may not be liberally construed as a claim for the above-listed presumptive conditions.  See July 2016 Third Party Correspondence.

Although the Board is sympathetic to the Veteran's contention that he should be awarded service connection and SMC prior to February 4, 2011, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (2012); 38 C.F.R. § 20.101(a) (2017).  To the extent that the Veteran has earlier diagnoses for the above conditions, as previously noted, an effective date is assigned based on the date of claim or the date entitlement arose, whichever is later.  Thus, the proper effective date is February 4, 2011, the date of claim.  Accordingly, an earlier effective date is not warranted for the award of service connection for diabetes mellitus type II, IHD, peripheral neuropathy, and ED and for the award of SMC for loss of use of a creative organ.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD is granted.

Service connection for renal insufficiency is granted.

An effective date prior to February 4, 2011 for the award of service connection for diabetes mellitus type II is denied.  

An effective date prior to February 4, 2011 for the award of service connection for ischemic heart disease is denied.  

An effective date prior to February 4, 2011 for the award of service connection for peripheral neuropathy, bilateral lower extremities is denied.  

An effective date prior to February 4, 2011 for the award of service connection for erectile dysfunction is denied.  

An effective date prior to February 4, 2011 for the award of special monthly compensation due to loss of use of a creative organ is denied.





REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  The Veteran contends that he has PTSD that is related to service in Vietnam.  

During the appeal period, the Veteran was diagnosed with PTSD and depression.   His reported stressors include witnessing two friends killed and men dying regularly and being constantly fired upon by the enemy.  See January 2011 VA Form 21-0781, Statement in Support of Claim for PTSD; January 2011 VA Form 21-0781, Statement in Support of Claim; May 2017 Affidavit.  

A March 2011 VA examiner found that the Veteran did not report enough symptoms to meet diagnostic criteria for PTSD. The examiner could not specify if the Veteran's depression was related to service without resorting to mere speculation.  By contrast, in April 2017, a private clinical psychologist determined that the Veteran had PTSD and that it was at least as likely as not that the PTSD was due to the Veteran's experiences while serving in Vietnam.  In light of the Veteran's contentions and the April 2017 private clinical assessment, the Board finds the VA examiner's report inadequate and, thus, remand is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds that additional development is required with regard to the Veteran's in-service stressors and/or to determine whether any stressors related to hostile military or terrorist activity are consistent with his service.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Undertake appropriate development to obtain additional details from the Veteran concerning his claimed stressors.  The Veteran must be advised to submit any corroborating evidence in his possession regarding the claimed stressors, including statements of fellow service members. 

If sufficient information has been obtained, attempt to verify the stressors through official sources, including the U.S. Army and Joint Service Records Research Center (JSRRC), or other appropriate repositories of such information.  All attempts to verify the reported stressors must be documented in the claims file.

3. Thereafter, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

Then, for each psychiatric disability identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability had its onset during active service, or is otherwise etiologically related to the Veteran's active service, including as a result of his reported in-service stressors. 

With respect to PTSD, provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD related to a fear of hostile military activity while serving in Vietnam.  

The rationale for all opinions expressed must be provided.  

4. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

5. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


